                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

 GABRIELA MARTINEZ DE                                                               PLAINTIFF
 LA CRUZ

 VERSUS                                            CIVIL ACTION NO. 1:18CV123-LG-RHW

 FORREST WELLS et al                                                            DEFENDANTS


             ORDER GRANTING MOTION FOR MENTAL EXAMINATION

       Before the Court is Defendants’ motion to permit their expert, Gina M. Manguno-Mire,

Ph.D, to conduct a psychological examination of Plaintiff Gabriela Martinez De la Cruz. Doc.

[56]. Pursuant to the case management order, the parties agreed to allow a Rule 35 medical

examination without further order of the Court. However, the case management order specified

that “[t]he examination must be completed in time to comply with expert designation discovery

deadlines.” Doc. [16] at 3. Plaintiff argues, and Defendants concede, that the request for a Rule

35 examination is untimely under the terms of the case management order. Nevertheless,

Defendants argue that good cause exists to allow the out-of-time medical examination.

       Plaintiff designated her experts on March 15, 2019. Doc. [56-2]. Among her

designations was Jake Epker, Ph.D, a licensed clinical psychologist who evaluated and tested

Plaintiff in 2017. Id. at 12-13. Defendants previously deposed Dr. Epker on February 25, 2019.

Doc. [58-3]. Plaintiff also identified and designated Susan R. Andrews, Ph.D as a treating

clinical neuropsychologist. Doc. [56-2] at 11-12. Prior to Plaintiff’s March 15, 2019 expert

designations, Defendants apparently were unaware Dr. Andrews had been treating Plaintiff.

Doc. [56] at 3. Defendants received copies of Dr. Andrews’ records on or about April 5, 2019.

Id. Defendants then designated as their expert Dr. Mire on June 7, 2019. In her report, Dr. Mire
concluded that further evaluation of Plaintiff is needed in part “[d]ue to the disparate evaluations

and recommendations offered by the two treating psychological experts designated in the case

(Dr. Epker and Dr. Andrews) in regard to the plaintiff’s symptoms, employability, prognosis, and

need for future treatment.” Doc. [56-5] at 10. On June 27, 2019, defense counsel made an

informal request for Dr. Mire to conduct a Rule 35 examination. Doc. [56-6]. By response dated

July 11, 2019, Plaintiff’s counsel rejected the request. Doc. [56-7]. Defendants then filed the

instant motion on July 16, 2019.

       The Court finds good cause to allow the out-of-time Rule 35 examination. Defendants

were unaware of Dr. Andrews’ treatment of Plaintiff until March 15, 2019. In fact, Dr.

Andrews’ treatment of Plaintiff began January 28, 2019, and included follow-up visits on

February 11, 2019 and February 25, 2019. Doc. [56-5] at 6. Dr. Andrews began treating

Plaintiff prior to Dr. Epker’s February 25, 2019, deposition; yet Plaintiff’s counsel apparently did

not notify Defendants of this new treating psychologist. The Federal Rules require parties to

supplement discovery responses “in a timely manner”. Fed. R. Civ. P. 26(e)(1)(A). In the

foregoing circumstances, Plaintiff’s counsel should have alerted Defendants to Dr. Andrews’

treatment prior to Dr. Epker’s deposition. Given the perceived discrepancies between the

conclusions of Dr. Epker and Dr. Andrews, Defendants’ expert advised in her report of June 7,

2019, that she needed further evaluation of the Plaintiff. Defendants then diligently set about

scheduling the Rule 35 examination, which ultimately resulted in their filing the instant motion.

Based on the foregoing, the Court finds the motion should be granted.

       IT IS THEREFORE ORDERED AND ADJUDGED that Defendants’ [56] Motion for

Mental Examination is GRANTED.




                                                 2
       IT IS FURTHER ORDERED that the parties arrange the Rule 35 examination as soon as

practicable and notify the Court when it is set.

       IT IS FURTHER ORDERED that the discovery and dispositive motions deadlines are

stayed. The Court will conduct a telephone conference to address any revisions to the scheduling

order deadlines.

       SO ORDERED AND ADJUDGED, this the 5th day of August 2019.




                                                       /s/ Robert H. Walker
                                                       ROBERT H. WALKER
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   3
